DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 41-60 are pending. Claims 41-45 are being examined on the merits. Claim 46 is withdrawn as being drawn to a non-elected species. Claims 47-60 are withdrawn as being drawn to a non-elected invention.

Response to Restriction Requirement
The Response to Restriction Requirement filed on January 7, 2022 has been entered.

Election/Restrictions
Applicant's election with traverse of Group I (claims 41-46), and the species of claim 45, in the reply filed on January 7, 2022 is acknowledged.  The traversal is on the ground(s) that the instant claims are directed to a product and a process of use of said product, and that 37 CFR 1.475(b) indicates that such a claim set “will be considered to have unity of invention” (Remarks, p. 5).
This is not found persuasive because the PCT International Search and Preliminary Examination Guidelines, which were effective July 1, 2021, indicate that claims directed to a product and a process of using the product have a priori unity of invention. However, if the product does not define a contribution over the prior art, there would not be a special technical feature common to all the claims (see p. 82, para. 10.21, Example 1). As noted below, the .
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The Information Disclosure Statement submitted January 8, 2020 has been considered.

Specification
Regarding the requirements for nucleotide sequence disclosures, the application must contain the Sequence Listing ASCII text file itself, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
Specific deficiency: The Specification submitted September 24, 2019 does include an incorporation-by-reference paragraph, however, the size of the ASCII text file is missing. As a note, the size of text file must be listed in bytes, not kilobytes.
  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 Claims 41-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilkie1 (Illumina adapter and primer sequences, CVR Bioinformatics, 2015).

Regarding independent claim 41, Wilkie teaches … a composition comprising an adapter sequence comprising a forward oligonucleotide adapter sequence and a reverse complementary oligonucleotide adapter sequence over less than 70, 65, 60, 55, 50, 45, or 40 percent of the length at its 3' end. Specifically, Wilkie teaches an adapter sequence (top of p. 2: forked PE adapter) comprising a forward oligonucleotide adapter sequence (top strand) and a reverse complementary oligonucleotide adapter sequence (bottom strand) over less than 40% of the length at its 3’ end (12 of 32 bp are complementary = 37.5%).

	Regarding dependent claims 42-43, Wilkie additionally teaches wherein the adapter sequence has a 5’ extended overhang sequence (top of p. 2: forked PE adapter, 5’ end of top strand) and 3’ blunt end sequence (top of p. 2: forked PE adapter, 3’ end of top sequence), as recited in claim 42, and wherein the composition comprises a 5’ adapter sequence and a 3’ adapter sequence capable of ligating to amplicon target sequences of interest (p. 1, last para: claim 43. Regarding the “blunt end sequence” limitation, the instant specification defines a “blunt end” double-stranded molecules as having no single-stranded portion, or has having a single-stranded portion that is two nucleotides or less in length (para. 44). Thus, the forked PE adapter in Wilkie (top of p. 2) is a blunt ended molecule.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkie (Illumina adapter and primer sequences, CVR Bioinformatics, 2015) as applied to claim 41 Kim (WO 2017/222164, and English machine translation; priority date 20 June 2016) and Kaper (WO 2015/168161).

	Regarding dependent claims 44-45, the combination of Wilkie, Kim and Kaper teach wherein the reverse complementary oligonucleotide adapter sequence is SEQ ID NO: 3, as recited in claims 44-45, and wherein the forward oligonucleotide adapter sequence comprises SEQ ID NO: 1, as recited in claim 45. Specifically, Wilkie teaches a forward oligonucleotide sequence comprising part of SEQ ID NO: 1 (p. 8, 2nd sequence, beginning with “5’ CAA …”), while Kim teaches a sequence that comprises the entire sequence of SEQ ID NO: 1 (p. 12, top sequence). Kaper teaches both a sequence comprising part of SEQ ID NO: 3 (Kaper SEQ ID NO: 3), and a sequence that comprises the entire reverse complement of SEQ ID NO: 3 (Kaper SEQ ID NO: 2), and teaches that such sequences can be used as next-generation sequencing adapters (p. 17, ll. 1-25). In addition, Wilkie teaches creating double-stranded adapters using oligonucleotides that are partially complementary to one another (e.g., top of p. 2: forked PE adapter).

	Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to combine the sequences of Wilkie, Kim and Kaper into a double-stranded adapter, as taught by Wilkie. The ordinary artisan would have been motivated to use the sequences of Wilkie, Kim and Kaper to construct an adapter, as, at least, Wilkie and Kaper teach that the cited sequences can be used as next-generation sequencing adapters, and because Wilkie teaches combining such sequences into double-stranded molecules. Therefore, the ordinary 

	In view of the foregoing, claims 44-45 are prima facie obvious over Wilkie in view of Kim and Kaper.

Conclusion
Claims 41-45 are being examined, and are rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Wilkie was cited in the PTO-892 Notice of References Cited mailed November 10, 2021.